FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements. 

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 17, and new 22-23 are rejected under 35 U.S.C. 103 as             being unpatentable over KOTAKE et al. (US 2016/0051966 A1) in view of              JP 2002-263132 A.
KOTAKE et al. discloses a production method and apparatus for producing a particle mixture in which two or more types of particles are mixed, the production method comprising: adding a first additive (a first portion of 11) to first particles (a first portion of 12) and mixing the first additive with the first particles using a first mixer 13; adding a second additive (a second portion of 11) to the second particles (a second  portion of 12) and mixing the second additive with the second particles using a second mixer 13 [0045], [0130] - [0131]; and introducing the two or more types of particles including the first particles mixed with the first additive and the second particles mixed with the second additive into a blender container 15 of a gravity blender 15, and mixing the two or more types of particles inside the blender container 15, wherein the first particles 12 and the second particles 12 are made of the same material 12.  See at least  ¶ [0003], [0032] - [0040], [0048], [0120] - [0129], [0147] - [0151], [0182] - [0205], and especially [0151], [0194] for the recycling gravity blender 15, 25, 27 seen in Figure 4.
The subject matter of claim 5 is disclosed at ¶ [0151], [0194] and see the recycling gravity blender 15, 25, 27 in Figure 4.
The subject matter of claims 6 and 17 is disclosed at ¶ [0120], [0130].
The subject matter of claim 7 is disclosed at ¶ [0151], [0194] and see the recycling gravity blender 15, 25, 27 in Figure 4.
The subject matter of apparatus claim 8:  the publication to KOTAKE discloses a production apparatus in Figure 4 including a first mixer 13 with a first container; the second mixer with a second container disclosed at [0045], [0130] - [0131]; and a recycling gravity blender 15 with an upper inlet (terminal portion of line 24) in fluid communication or coupled with the first and second containers for introducing the particles and additives into the blender container alternately and repeatedly via recycling through pipelines 25 and 27.  Although the particles and additives are considered the work upon which the apparatus acts and thus not germane to the patentability of the apparatus itself (MPEP 2115), the apparatus of KOTAKE et al. is employed for mixing the particles and additives as set forth in the claim 8 as noted with regard to method claim 1.

A myriad of different additive substances that may be employed in the method and apparatus of KOTAKE is disclosed at ¶ [0005], [0048], [0122], [0123], [0233].  Various types of water-absorbent resin particles as the recited first and second particles are disclosed at [0002] - [0003], [0032], [0182].  The first and second particles 12 are made of the same material (water absorbent resin 12).
Assuming, arguendo, that KOTAKE et al. does not disclose that the first and second particles have different average particle diameters as claimed, JP 2002-263132 teaches that, as a water absorbing resin to be mixed and used, water absorbing resins having mutually differing average particle sizes can be mixed and utilized.  More specifically, JP ‘132 discloses a blood-absorbent sheet composed of a water-absorbent resin, and particularly discloses (see paragraphs 9-20 of the Description) that the water-absorbent resin is prepared by mixing different materials. The water-absorbent resin contains particles of different average particle diameters. JP ‘132 gives a technical teaching of preparing the water-absorbent resin by using particles of different average particle diameters, so that those skilled in the art have the motivation to prepare the water-absorbent resin by using particles of different average particle diameters when preparing the water-absorbent resin.  Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to have utilized particles of the same material (as in KOTAKE et al.) but that possess different average particle diameters as taught by JP ‘132 to produce water absorbing resins of a desired size       ¶ [0045].
Regarding new claim 22, the recited ratio is but a change in size of the containers which has been held to be obvious to one skilled in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, to alter or scale up the volume of the blender container with respect to a volume of the first or second containers to enable the blending of larger quantities of materials within the blender container would not establish patentability.
With regard to new claim 23, the subject matter is shown in Figure 4 with a conveyance route (line 24) that connects the inlet (terminal portion of 24) and the first container 13 of the first mixer; and the second container 13 of the second mixer also being connected to the conveyance route - ¶ [0045], [0130] - [0131].



Allowable Subject Matter
New claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks and Conclusion
The arguments filed 8 JUL 2022 are not entirely persuasive.  The arguments are persuasive with regard to SUZUKI et al. so any rejections over this reference are hereby withdrawn.  With regard to KOTAKE et al., the claims recite nothing regarding characteristics of the additives, thus the additives 11 that are split into multiple portions and processed in multiple mixers prior to the recycling blender (per [0045], [0130] -[0131]) can be deemed equivalent to the recited first and second additives.  The particles 12 that are split into multiple portions and processed in multiple mixers prior to the recycling blender can be deemed equivalent to the recited first and second particles that are made of the same material.  Thus, KOTAKE et al. meets the calimed subject matter but for the first and second particles having different average particle diameters.  The modifying reference to JP ‘132 is not relied upon for “a specific method of mixing” as argued since that aspect is disclosed by the base reference to KOTAKE et al.  Rather, JP ‘132 is solely relied upon for the teaching of employing water absorbent resins having different average particle diameters (as stated by Applicant in the remarks on page 8) to thereby produce water absorbing resins of a desired size.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of references thus meets the claims (except claim 21), as amended.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COOLEY in Art Unit 1774 whose telephone number is (571)272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             

								





3 October 2022